IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1130
                               Filed April 13, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DUSTIN JUNGVIRT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Tom Reidel, Judge.



      A defendant appeals the sentence imposed following his guilty plea to

insurance fraud, claiming the district court failed to properly consider which

sentencing option would best rehabilitate him. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


SCHUMACHER, Judge.

       Dustin Jungvirt appeals his sentence following his guilty plea to insurance

fraud, claiming the district court failed to properly consider which sentencing option

would best rehabilitate him. As we find the district court did not abuse its discretion

in sentencing, we affirm.

I.     Background Facts & Proceedings

       On November 29, 2018, the State charged Jungvirt with insurance fraud,

claiming he filed false claims with his insurance carrier. Jungvirt was alleged to

have committed the offense while on probation for child endangerment causing

bodily injury.   The State later added a charge for fraudulent practice.         After

Jungvirt’s arrest, he was released to the Iowa Department of Corrections for

supervision.

       In May 2020, Jungvirt was arrested for assault while displaying a dangerous

weapon. Due to the arrest, the court revoked Jungvirt’s pretrial release. Jungvirt

entered a plea agreement on September 11, admitting to the probation violation

and pleading guilty to insurance fraud. He also entered a plea of guilty to four

counts of forgery in a separate case. The State dismissed the fraudulent-practice

and assault charges, as well as theft charges stemming from the same incidents

as the forgery charges. As part of the plea agreement, the State agreed to

recommend Jungvirt for a residential treatment facility if Jungvirt was deemed

appropriate for placement in the facility. If Jungvirt was denied a placement in a

residential facility, the State could recommend any legal sentence. Sentencing

was set for October 16. The court received a presentence investigate report (PSI)
                                           3


in early October, which recommended probation and placement in a Davenport

residential correctional facility (RCF).

       Jungvirt failed to appear for sentencing, resulting in the court issuing a

bench warrant for his arrest. He was not apprehended until May 2021. Due to his

absconding, the RCF would not approve him for placement. Sentencing took place

on July 16. Jungvirt asked for probation, highlighting as mitigating factors his

desire to see family, his limited criminal history, mental-health and substance-

abuse issues, and progress he had made toward his education. The State urged

the court to impose a prison sentence.

       The court sentenced Jungvirt to a prison term of five years for insurance

fraud, to run consecutively to the two-year sentence for Jungvirt’s forgery

convictions.1 Jungvirt appeals the sentence imposed for insurance fraud.2

II.    Standard of Review

       “Generally, a sentence will not be upset on appellate review unless a

defendant can demonstrate an abuse of discretion such as the trial court’s



1 The court also revoked Jungvirt’s probation, imposed the original sentence, and
ordered that sentence run consecutively to the two other sentences. However, this
appeal concerns only the sentence imposed as to the insurance fraud charge in
FECR395451 (Scott County).
2 Jungvirt argues that the amendments to Iowa Code section 814.6(1) (Supp.

2019) are not applicable to his case as his case was pending on July 1, 2019.
However, our supreme court has held “the date of the judgment being appealed
controls the applicability of the amendment to section 814.6.” State v. Damme,
944 N.W.2d 98, 103 n.1 (Iowa 2020) (emphasis added). The date of the judgment
at issue here was July 19, 2021—after the July 1, 2019 effective date—and the
amendments govern. See id. at 103 (“The amendment plainly applies to Damme's
appeal because her judgment and sentence were entered on July 1, 2019.”).
However, Jungvirt has good cause to appeal his sentence following his guilty plea
because the sentence imposed was neither mandatory nor agreed to in the plea
bargain. See id. at 105.
                                         4

consideration of impermissible factors.” State v. Cheatheam, 569 N.W.2d 820,

821 (Iowa 1997). “A trial court’s sentencing decision is cloaked with a strong

presumption in its favor, and an abuse of discretion will not be found unless a

defendant shows such discretion was exercised on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” Id.

III.   Discussion

       Jungvirt contends the district court abused its discretion when it sentenced

him to a prison term rather than probation. Iowa Code section 901.5 provides that

courts should consider which sentence “will provide maximum opportunity for the

rehabilitation of the defendant, and for the protection of the community from further

offenses by the defendant and others.” When evaluating those considerations,

courts “should weigh and consider all pertinent matters in determining proper

sentence, including the nature of the offense, the attending circumstances,

defendant’s age, character and propensities[,] and chances of his reform.” State

v. Headley, 926 N.W.2d 545, 550 (Iowa 2019) (quoting State v. Cupples, 152

N.W.2d 277, 280 (Iowa 1967)).

       The district court did not abuse its discretion when sentencing Jungvirt.

During the sentencing hearing, the court explained its reasoning as follows:

              In every case, my duty under the law is to review what is
       available to me in terms of community resources and to determine
       what the appropriate rehabilitative plan for you would be, but to
       always remember first and foremost that the public must be
       protected.
              In doing so, I look at the seriousness of the crimes, the effect
       the crimes have upon members of the community, your willingness
       to accept change and treatment, and what’s available within the
       community to assist you in this process.
              ....
                                           5


               The first thing that jumps out at me in looking at the file is that
       you had a plea agreement for probation. You were at the RCF and
       something happened and you were out to warrant, then, from
       October 22nd to May 30th. You knew at that time you pled guilty.
       You knew you had to take care of these matters and you made no
       effort to do so, which tells me that you were absconding from your
       responsibilities and obligations for the crimes you committed.
               It’s not completely inconsistent with your criminal history.
       While these charges are more serious than maybe what you had in
       the past, you do have a history of failing to appear and a history of
       violating terms of probation.
               I do consider as mitigating any substance abuse or mental
       health issues that you have.
               What’s also concerning to me is that looking at the file, case
       number 312, you were on probation with a sentencing date of
       July 19th, 2018, and then comes the insurance fraud case that you’re
       here on today that happened after that, and it appears while you were
       on probation . . . .
               And then, while you were awaiting trial on pretrial release in
       that matter, you pick up all the forgery charges that you’ve pled to in
       505.
               So each time when you committed a crime, before you
       resolved it, while you were still on some form of probation, you
       committed another crime. To me, that warrants incarceration.

       The court properly considered the defendant’s chances of reform, criminal

history, mitigating factors such as mental health and substance abuse, the

resources available to the defendant, the effect Jungvirt’s crime had on the

community, and what punishment would best protect the public. In particular, the

court emphasized Jungvirt’s consistent pattern of engaging in illegal activity while

on probation or pretrial release.        The court determined incarceration was

necessary.

       While the PSI did recommend probation and treatment in a RCF, the report

was written before Jungvirt absconded for seven months. It was written before

Jungvirt was denied placement at the Davenport RCF. The court considered

“what[ ] [resources are] available within the community,” which, given Jungvirt’s
                                        6


denial from RCF, were limited. In any event, a district court is not bound by the

recommendations in a PSI. See State v. Hopkins, 860 N.W.2d 550, 557 (Iowa

2015). Due to its consideration of the relevant factors, the district court did not

abuse its discretion concerning Jungvirt’s sentence. Accordingly, we affirm.

      AFFIRMED.